Title: Self-Denial Not the Essence of Virtue, 18 February 1735
From: Franklin, Benjamin
To: 


New-Castle, Feb. 5. 1734/5.
To the Printer of the Gazette.
That Self-Denial is not the Essence of Virtue.
It is commonly asserted, that without Self-Denial there is no Virtue, and that the greater the Self-Denial the greater the Virtue.
If it were said, that he who cannot deny himself in any Thing he inclines to, tho’ he knows it will be to his Hurt, has not the Virtue of Resolution or Fortitude, it would be intelligible enough; but as it stands it seems obscure or erroneous.
Let us consider some of the Virtues singly.
If a Man has no inclination to wrong People in his Dealings, if he feels no Temptation to it, and therefore never does it; can it be said that he is not a just Man? If he is a just Man, has he not the Virtue of Justice?
If to a certain Man, idle Diversions have nothing in them that is tempting, and therefore he never relaxes his Application to Business for their Sake; is he not an Industrious Man? Or has he not the Virtue of Industry?
I might in like manner instance in all the rest of the Virtues: But to make the Thing short, As it is certain, that the more we strive against the Temptation to any Vice, and practise the contrary Virtue, the weaker will that Temptation be, and the stronger will be that Habit; ’till at length the Temptation has no Force, or entirely vanishes: Does it follow from thence, that in our Endeavours to overcome Vice, we grow continually less and less Virtuous; till at length we have no Virtue at all?
If Self-Denial be the Essence of Virtue, then it follows, that the Man who is naturally temperate, just, &c. is not virtuous; but that in order to be virtuous, he must, in spight of his natural Inclinations, wrong his Neighbours, and eat and drink, &c. to excess.
But perhaps it may be said, that by the Word Virtue in the above Assertion, is meant, Merit; and so it should stand thus; Without Self-Denial there is no Merit; and the greater the Self-Denial the greater the Merit.
The Self-denial here meant, must be when our Inclinations are towards Vice, or else it would still be Nonsense.
By Merit is understood, Desert; and when we say a Man merits, we mean that he deserves Praise or Reward.
We do not pretend to merit any thing of God, for he is above our Services; and the Benefits he confers on us, are the Effects of his Goodness and Bounty.
All our Merit then is with regard to one another, and from one to another.
Taking then the Assertion as it last stands,
If a Man does me a Service from a natural benevolent Inclination, does he deserve less of me than another who does me the like Kindness against his Inclination?
If I have two Journeymen, one naturally industrious, the other idle, but both perform a Days Work equally good, ought I to give the latter the most Wages?
Indeed, lazy Workmen are commonly observ’d to be more extravagant in their Demands than the Industrious; for if they have not more for their Work, they cannot live so well: But tho’ it be true to a Proverb, That Lazy Folks take the most Pains, does it follow that they deserve the most Money?
If you were to employ Servants in Affairs of Trust, would you not bid more for one you knew was naturally honest, than for one naturally roguish, but who had lately acted honestly? For Currents whose natural Channel is damm’d up, (till the new Course is by Time worn sufficiently deep and become natural,) are apt to break their Banks. If one Servant is more valuable than another, has he not more Merit than the other? And yet this is not on Account of Superior Self-denial.
Is a Patriot not praise-worthy, if Publick Spirit is natural to him?
Is a Pacing-Horse less valuable for being a natural Pacer?
Nor in my Opinion has any Man less Merit for having in general natural virtuous Inclinations.
The Truth is, that Temperance, Justice, Charity, &c. are Virtues, whether practis’d with or against our Inclinations; and the Man who practises them, merits our Love and Esteem: And Self-denial is neither good nor bad, but as ’tis apply’d: He that denies a Vicious Inclination is Virtuous in proportion to his Resolution, but the most perfect Virtue is above all Temptation, such as the Virtue of the Saints in Heaven: And he who does a foolish, indecent or wicked Thing, meerly because ’tis contrary to his Inclination, (like some mad Enthusiasts I have read of, who ran about naked, under the Notion of taking up the Cross) is not practising the reasonable Science of Virtue, but is lunatick.
